FILED
                             NOT FOR PUBLICATION                            AUG 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN ROBERDS; LERRYN ROBERDS,                    No. 10-15282

               Plaintiffs - Appellants,          D.C. No. 3:09-cv-08029-DGC

  v.
                                                 MEMORANDUM *
COUNTY OF COCONINO, an Arizona
municipal Corporation,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                            Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       John and Lerryn Roberds appeal from the district court’s summary judgment

in their action alleging various employment claims under the Americans with

Disabilities Act (“ADA”) and the Age Discrimination in Employment Act


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“ADEA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Huseman v. Icicle Seafoods, Inc., 471 F.3d 1116, 1120 (9th Cir. 2006), and we

affirm.

      The district court properly granted summary judgment for defendant because

the last alleged unlawful employment practice occurred on January 19, 2007, and

the charge of discrimination was not filed within 300 days of that date. See 29

U.S.C. § 626(d)(1)(B); 42 U.S.C. §§ 2000e-5(e), 12117(a); Nat’l R.R. Passenger

Corp. v. Morgan, 536 U.S. 101, 109, 112-13, 117 (2002) (charge of discrimination

filed with state agency must be filed within 300 days after the alleged unlawful

employment practice). The district court properly concluded that equitable tolling

did not apply. See Leong v. Potter, 347 F.3d 1117, 1123 (9th Cir. 2003)

(discussing equitable tolling).

      We decline to consider the Roberds’ contentions raised for the first time on

appeal. See Travelers Prop. Cas. Co. of Am. v. ConocoPhillips Co., 546 F.3d
1142, 1146 (9th Cir. 2008).

      AFFIRMED.




                                          2                                   10-15282